NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-0063-14T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ANTONIO JONES,

        Defendant-Appellant.

_______________________________

              Argued November 15, 2016 – Remanded December 7, 2016
              Resubmitted June 6, 2017 – Decided August 30, 2017

              Before Judges Espinosa and Guadagno.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No.
              12-05-1001.

              Peter   Blum,   Assistant    Deputy    Public
              Defender, argued the cause for appellant
              (Joseph   E.  Krakora,    Public    Defender,
              attorney; Mr. Blum, of counsel and on the
              brief).

              Nicholas   Norcia,    Assistant   Prosecutor,
              argued the cause for respondent (Joseph D.
              Coronato, Ocean County Prosecutor, attorney;
              Samuel Marzarella, Chief Appellate Attorney,
              of counsel; Mr. Norcia, on the brief).

              Appellant filed a pro se supplemental brief.
PER CURIAM

    This matter returns to us after a remand to the trial court

for a review of defendant's speedy trial motion, considering the

factors set forth in Barker v. Wingo, 407 U.S. 514, 92 S. Ct.

2182, 33 L. Ed. 2d 101 (1972), and to set forth its findings on

the record.     At the time we ordered the remand, we determined

the arguments raised in defendant's supplemental pro se brief

lacked sufficient merit to warrant discussion, R. 2:11-3(e)(2),

and deferred any decision on the argument raised in Point I of

defendant's    appeal    concerning    the   trial   court's   refusal   to

include a question regarding possible racial bias in the voir

dire of the jury.       We now address those issues.

                                      I.

    In Barker, the United States Supreme Court established a

balancing test that continues to govern the evaluation of claims

of speedy trial violations in all criminal and quasi-criminal

matters.     407 U.S. at 530, 92 S. Ct. at 2192, 33 L. Ed. 2d at

117; State v. Cahill, 213 N.J. 253, 258 (2013).                Under this

test, the trial court must assess four non-exclusive factors:

"[l]ength of delay, the reason for the delay, the defendant's

assertion of [the right to speedy trial] and prejudice to the

defendant."    Barker, supra, 407 U.S. at 530, 92 S. Ct. at 2192,

33 L. Ed. 2d at 117.         Our Supreme Court has instructed that a




                                      2                           A-0063-14T3
delay    of      more    than     one     year       is    sufficient        to     warrant

consideration of the remaining Barker factors.                             Cahill, supra,

213 N.J. at 266.

       Defendant's trial was conducted two years after his arrest

in    February    2012,       appreciably       longer      than     the    sixteen-month

"unexplained       delay"       the    Court    found      to   be    "inordinate        and

unreasonable" in Cahill.               Id at 258.          Following the remand and

the trial court's careful review of the case, the reasons for

the   delay    have     been     explored      and    identified.           Of    paramount

importance, the trial court found no evidence the State took any

action to deliberately delay the trial, and defendant does not

argue to the contrary.                The trial court found the factors that

contributed      to     the   delay     included      a    crowded     court      calendar,

changes in the judge and defense counsel assigned to the case,

requests for additional discovery, the time taken by the New

Jersey State Police Laboratory to process evidence requests, and

the trial court's own mistaken belief that defense counsel was

seeking a date certain for trial rather than the dismissal of

the indictment as relief in the speedy motion that was filed.

       The    trial     court    identified          the   periods     of     delay,     the

reasons for delay and its assessment of responsibility for delay

as follows:




                                            3                                      A-0063-14T3
                          February 2012 to May 2012

    Defendant was arrested and charged with armed robbery and

obstruction of justice on February 8, 2012 and indicted ninety-

eight days later.          No reason was given for this delay.                      The

trial court observed the period was slightly longer than the

ninety   days    set    forth    in    the       current   rules.     See   R.     3:25-

4(b)(1).        He     found    this    period       "weighs    slightly      in    the

defendant's favor and against the State."

                           May 2012 to August 2013

    Defendant's first speedy trial motion was withdrawn, and

the second motion was carried by the court to August 2013, a

period   of     sixteen    months.       During        that   time,   there      was   a

transfer from another judge to the trial court and a change in

defense counsel.         During this period, defense counsel requested

more detailed discovery and a six-week adjournment to review the

discovery.      There was also a three-week delay due to Hurricane

Sandy.

    On October 24, 2012, defense counsel made another request

for additional discovery: additional MVR videos from a second

patrol car, a booking video and criminal investigation pictures

taken by the Sheriff's Department.                    The trial court issued an

order requiring that the additional discovery be provided by

January 14, 2013.         It was ultimately determined that the booking




                                             4                                A-0063-14T3
video and the MVR did not exist and the court entered an order

on January 15, 2013 to permit defense counsel to inspect the

subject police car and to require the Sheriff's Department to

provide pictures to defense counsel in electronic form so she

could make her own prints without charge.

    In January 2013, defense counsel filed a suppression motion

that, due to the court's calendar, was not heard until May 2013.

The trial court noted the Administrative Office of the Courts

(AOC) report for the 2013-14 fiscal year, which stated Ocean

County had the second highest post-indictment filings and the

highest number of dispositions per judge in the state for that

year.   The court further noted that, during this time period,

there   was   a   significant   increase   in   the   number   of   post-

indictment filings in Ocean County.

    Among the items recovered from the crime scene following

defendant's arrest was a "novelty handgun" wrapped in a black

sock.   At the suppression hearing in May 2013, it was learned

that the sock had not been sent for DNA analysis despite defense

counsel's request for such testing.        The sock was sent to the

lab in June 2013.      The trial court found "this lapse of time

[was] due to the inattentiveness of the State" regarding the

items sent for DNA testing.      The period was weighed against the




                                   5                            A-0063-14T3
State     but,   because     there    was     no     evidence    the    delay       was

"intentional or . . . strategical," only slightly.

    The     court   found    the     delays    due    to    Hurricane       Sandy   and

defense counsel's request for time to review discovery should

not weigh against the State.                 The delay attributable to the

State's response to discovery requests "was partly the result of

the State's failure to promptly respond."                   The trial court found

this a "more neutral" cause for the delay and gave it "slight

weight favoring the defendant."

    The     court   concluded        that,     of     the    sixteen-month       delay

between    arrest   and     the    speedy     trial    motion,    the   State       was

responsible for approximately eleven months of the delay and

that this delay was "a result of negligence."                    The court noted

further that there were "high stakes" in this case because it

was a "three strike case."            As a result, the DNA results were

"important" because the results could prove either inculpatory

or exculpatory.      Recognizing that the process of obtaining this

evidence "takes more time than just collecting the report," the

court   concluded    that     the    lapse     of    time    should    be    weighted

against the State but given "slight weight."

                      August 2013 to February 2014

    This six-month period lasted from the time of defendant's

speedy trial motion to the trial date.




                                        6                                     A-0063-14T3
    The trial court observed that, at the August 2 hearing,

defense counsel stated she would like to try the matter sooner

than the scheduled February trial date but "never sought the

dismissal of the matter during the hearing."    Rather, she wanted

assurance the trial would proceed in February as she was aware

other trials were being listed for that date.

    The prosecutor expressed a preference for not proceeding

until DNA results on the sock, expected within a few weeks, were

received.   The court agreed it would not be prudent until those

results were received as they could be either inculpatory or

exculpatory.

    The court stated the "primary cause" for the delay from

August 2012 to February 2013 was the delay in receiving the DNA

test.    Of the six months, the court found approximately one

month was attributable to the court's calendar, holidays and

vacation, and the remaining five months was attributable to the

State.

    In sum, the trial court found that approximately fifteen to

sixteen months of the delay was "primarily due to the State's

actions," although those actions "were not deliberate."       As a

result, the court concluded the delay "should only be weighed

against the State slightly."




                                7                         A-0063-14T3
       Turning to the defendant's assertion of his right to a

speedy trial, the trial court noted that "[a]lthough defendant

asserted his right early, he initially withdrew his application

when    he   received      discovery       and    then    did     not    assert       the

right . . .    until      well    after    plea    cut-off,     and     never    sought

dismissal     on    the   record."        The     trial   court    stated       defense

counsel initially filed the motion because "she viewed discovery

as not being forthcoming."                At the motion hearing in August

2013,    defense      counsel       "never       sought   dismissal        but      only

assurances that the February date would not be adjourned" and a

request that the trial be moved up.                The trial court stated, "As

a result, this Court was under the mistaken belief that the

defendant was . . . seeking only to advance [his] rights under

R. 3:25-2[] to ensure that [his] trial date was secure."                              The

trial court set the trial date accordingly.

       The   trial    court      found    this    third   Barker      factor     weighs

against the State but did not merit "heavy weight."

       Finally, addressing prejudice to defendant, the trial court

acknowledged that three interests are assessed: prevention of

oppressive pretrial incarceration, minimization of defendant's

anxiety concerns and whether the defense has been impaired by

the delay.         See Barker, supra, 407 U.S. at 532, 92 S. Ct. at

2193, 33 L. Ed. 2d at 118; Cahill, supra, 213 N.J. at 266.                            The




                                           8                                    A-0063-14T3
trial court acknowledged the presence of the first two factors.

Turning to the issue of actual prejudice to the defense, the

trial court noted defendant "ha[d] not identified any specific

prejudice   arising    from    the   delay.     And     there    has   been    no

indication that witnesses were lost and memories not as good or

effective at trial."

    Balancing the Barker factors, the trial court found that,

although the delay was significant, it was "not inordinate,"

given the changes in judges, lawyers, the court calendar and

delay in DNA testing.         The court concluded the Barker factors

did not weigh in favor of granting the defendant's request for

the dismissal of the indictment.

    In our review, we apply the same framework and standard as

the trial court in evaluating undue delay.              State v. Misurella,

421 N.J. Super. 538, 544 (App. Div. 2011).                The picture that

emerges   from   the   trial      court's   findings,    which    have    ample

support in the record, is that, first and foremost, there was no

intentional   delay    by   the    State.     Although    some   delays    were

attributable to negligence or inattention by the State, there

was no evidence of gross negligence in the handling of discovery

requests or the prosecution of the case.                As the trial court

noted, this was a serious offense and a conviction carried dire

consequences for defendant as he would be subject to a sentence




                                       9                               A-0063-14T3
of life imprisonment with no parole under the "three strikes"

law,    N.J.S.A.   2C:43-7.1.      These           circumstances      merited     the

diligent    pursuit   of   discovery    beyond          that   initially   provided

for, as the trial court observed, the evidence had the potential

to exculpate defendant as well as be probative of his guilt.

Defense counsel did diligently pursue these avenues and prodded

the State into greater responsiveness by filing a speedy trial

motion.     We also note that some of the delay was caused by the

court's congested calendar and that, rather than simply offer an

explanation that might seem hackneyed, the trial court backed

that    observation   with   support        from    the    AOC   report.        Thus,

despite delays due to the State's negligence and the court's

scheduling     issues,     this   is    not         a     situation    where     the

prosecution, defense or adjudication lay fallow while defendant

was incarcerated pending trial.

       While defendant suffered the hardship of waiting for trial,

that alone "is insufficient to constitute meaningful prejudice."

Misurella, supra, 421 N.J. Super. at 546 (quoting State v. Le

Furge, 222 N.J. Super. 92, 99-100 (App. Div. 1988)).                        As the

trial court observed, the defense was not impaired by the delay

here.     There were no witnesses or evidence lost.                Therefore, our

balancing of the Barker factors leads us to conclude defendant's




                                       10                                  A-0063-14T3
constitutional rights were not violated by the delay before his

trial.

                                   II.

      In Point I of his appeal, defendant argued:

               A NEW TRIAL SHOULD OCCUR BECAUSE
               THE TRIAL COURT IMPROPERLY REFUSED
               TO QUESTION THE PROSPECTIVE JURORS
               ABOUT POSSIBLE RACIAL BIAS, EVEN
               THOUGH   JONES  WAS   AN  AFRICAN-
               AMERICAN   MAN  AND   THE  ROBBERY
               COMPLAINANT WAS A WHITE ORTHODOX
               JEWISH MAN. U.S. CONST. AMEND. VI,
               XIV; N.J. CONST. ART. I, PARA. 1,
               10.

      Although we conclude it was an abuse of discretion for the

trial court to decline to ask any questions regarding possible

racial bias during the voir dire, we are not persuaded that

reversal of defendant's conviction is required in this case.

      The evidence at trial can be summarized as follows:

      The victim, C.L., left his apartment at approximately 9:00

p.m. on February 7, 2012, to attend a night session class.                 He

was accosted by a person who brandished a small black gun and

demanded his money.    The person also demanded that C.L. not look

at   him.   C.L.   handed   over   some   cash   and   his   wallet,   which

contained an Israeli shekel coin and a 200 shekel note.                After

ascertaining that C.L. did not have any car keys on him, the

assailant instructed him to run ahead, but not to turn around.




                                    11                             A-0063-14T3
      C.L., a yeshiva student, proceeded to his school, where his

friend   called     9-1-1.     C.L.      described       his    assailant    to   the

dispatcher as "a short stocky, black fellow" wearing a bomber

jacket, dark in color, black or brown.

      Officer     Steven     Kowaleski        responded    on     behalf    of     the

Lakewood Police Department.            C.L. told him the assailant "was

possibly a black male that was approximately the height of [his]

shoulder and that he was wearing a dark-colored leather jacket."

      Officer Kowaleski also spoke to a neighbor of C.L.'s, Z.K.,

who observed the interaction between C.L. and his assailant and,

initially, "didn't think anything of it."                 Once Z.K. was told by

a police officer that a mugging had occurred, he told them he

had   just   seen   someone     ride     off    on   a    bike.      The    man    was

approximately five to ten feet away when he drove past Z.K. and

"muttered . . . to get out of the way."                  Z.K. stated the man on

the bike "was colored and maybe had a little beard," but he

"wasn't sure if he was black."            He told police the man could be

Hispanic.    Z.K. further described the person to the officers as

wearing a black jacket, ski hat, and gloves.

      Another     resident    of   the    apartment       complex,    C.K.,       also

observed the man on the bike in the parking lot.                     He described

the man as "a black male.          He had a beard and he was wearing a

black coat, shiny, fluffy black coat."




                                         12                                 A-0063-14T3
         Officer Kowaleski related Z.K.'s description of the suspect

as   a    heavyset    black    male     wearing    a   dark     leather     jacket    and

possibly on a bicycle to other patrol units in the area.

         Roughly one block east and between six and seven blocks

south      of    where   the   incident         occurred,     Officer      Eric     Miick

encountered defendant, who was of the appropriate height and

build, wearing a black leather jacket and riding a bicycle.

Officer Miick stopped his patrol vehicle and defendant stopped

his bike, positioning it toward him, approximately eight feet

away.      Officer Miick asked defendant "where he was going and

what he was up to."             Defendant responded "what's the matter?

What's     the     matter?"    in   a   very     nervous      and    jittery      manner.

Defendant began moving toward the patrol vehicle, so Officer

Miick instructed him to keep his hands out and to back up for

safety reasons.          When Officer Miick stepped out of the patrol

car, defendant fled on his bike.

         Officer    Miick   returned      to    the    patrol       car   and   followed

defendant down the street.               He told defendant to stop several

times.      Defendant ditched his bike, continued running away and

dropped several items as Officer Miick pursued him on foot.

Eventually, defendant stopped, got on the ground per Officer

Miick's command and was arrested.




                                           13                                   A-0063-14T3
      Items recovered from the crime scene and defendant's path

were a black wool hat, a leather jacket, a brown glove and a

"novelty handgun" wrapped in a black sock.                   When defendant was

arrested, he had a shekel coin in his possession.                           C.L. was

brought    to   the    scene   but   was     unable    to   identify   defendant,

stating defendant could be his assailant but he was not certain.

      The shekel coin was returned to C.L.                  He did not, however,

get back his wallet, American money, his credit cards, social

security card, or the 200 shekel note.

      Defendant was convicted of first-degree robbery, N.J.S.A.

2C:15-1,    and   fourth-degree       obstructing      the    administration        of

law, N.J.S.A. 2C:29-1, and was sentenced to an extended term of

life without parole and a concurrent sentence for obstruction.

                                       III.

      Defendant       argues   the   trial     judge    erred    in    failing      to

include a question about possible racial bias in voir dire. 1                      The

argument    pertains     to    the   following    request       made   by    defense

counsel:

            We requested that, "Do you believe the crime
            rate is higher in the black community than
            in other racial groups?" And the reason we
            asked for this question is that specifically
            Directive 21-06 specifically states in the
            last   paragraph   on    Standard   No.   3,
            Supplemental Questions, that "Racial issues

1
    Defendant is African-American and C.L. is Caucasian.



                                        14                                   A-0063-14T3
            are relevant when there is a difference in
            the race of the victim from the race of the
            defendant."  Thus, we ask for this question
            to be read.

                 If Your Honor were to reject that
            question, we would then ask as a supplement
            that . . . you ask "Tell me about the crime
            in your neighborhood."

                 If you were to reject that one, we
            would then settle for the proposed question,
            No. 8, which is about gun control.

      The   State    did   not    explicitly    object   to   any   of    these

requests and stated only that it asked the court to read the

open-ended questions set forth in Directive 4-07.                   The trial

court responded to the defense request as follows:

            I'm not going to ask any question with
            regard to or instruct with regard to any
            relevant crime rates or question with regard
            to crime rates, as a difference may apply
            culturally or -- or neighborhood-wise.     I
            don’t think that’s appropriate.     I don’t
            think that would be relevant. I don’t want
            to inject race into this case.

      The judge went on to assure counsel he would be "vigilant

and   remind   counsel"    that   peremptory     challenges   could      not   be

exercised for reasons of race and that he would "consider" the

cross-racial        identification      charge      if   there      was        an

identification in the case.         He ended the discussion by stating,

"Other than that, I don’t think it's appropriate to inject race

or - - or comparative crime rates.             So I'm not going to ask any

questions with regard to that."



                                      15                              A-0063-14T3
      "Questions asked during voir dire are a matter of judicial

discretion,       the   exercise       of    which       'will    ordinarily       not     be

disturbed on appeal.'"              State v. Kelly, 302 N.J. Super. 145, 151

(App. Div. 1997) (citations omitted).                     Nonetheless, "our courts

encourage    inquiry      into      racial    bias       if   requested    during        voir

dire, recognizing 'that jurors may be racially or ethnically

biased     against      the    defendant,         even    in     the    absence     of     an

explicitly     racially        divisive        factual         situation.'"          Ibid.

(quoting     State      v.    McDougald,          120    N.J.    523,     553     (1990)).

"Whenever there is a racial or ethnic difference between victim

and   accused,     at     defendant's        request      the    trial    judge     should

inquire of the prospective jurors as to whether the disparity

will affect their ability to be impartial."                            State v. Horcey,

266 N.J. Super. 415, 418 (App. Div. 1993).

      In this case, there was a racial difference between the

victim and the defendant and a request for an instruction that

touched on racial prejudice.                 Moreover, defendant was charged

with first-degree robbery, a crime of violence.                            In Rosales-

Lopez v. United States, 451 U.S. 182, 101 S. Ct. 1629, 68 L. Ed.

2d 22 (1981), the United States Supreme Court noted, "federal

trial    courts    must      make    such    an    inquiry      when    requested    by     a

defendant accused of a violent crime and where the defendant and




                                             16                                   A-0063-14T3
victim are members of different racial or ethnic groups."                   Id.

at 192, 101 S. Ct. at 1636, 68 L. Ed. 2d at 31 (emphasis added).

       Defendant urges us to reverse, citing our conclusion in

Horcey that it was "reversible error for the trial judge to

refuse a request to ask at least a threshold question about bias

where there is racial disparity and defendant is charged with a

crime of violence."        266 N.J. Super. at 419-20.             In a later

decision,   we    did   not   find   reversal     required   under    similar

circumstances.      See State v. Kelly, 302 N.J. Super. 145 (App.

Div.   1997),    certif.   denied,   156   N.J.    409   (1998)   (affirming

defendant's murder and robbery convictions despite trial court's

refusal to question jurors about racial prejudice).                  We agree

that the circumstances here required the trial judge to ask at

least a threshold question about potential bias,2 but do not

agree that a bright line rule applies to require reversal.


2
   By way of example, Appendix 3 to the New Jersey Judiciary
Bench Manual, which was adopted after the trial of this matter,
provides the following sample question for use in criminal
cases:
          9. It is alleged that the victim and the
          defendant in this matter are not of the same
          race. Would that affect your ability to be
          fair and impartial?

            New Jersey Judiciary Bench Manual on Jury
            Selection, Appendix 3 (Dec. 4, 2014).

     http://home2.courts.judiciary.state.nj.us/forms/repository/
co/pnp/jdgs_bench_man_jury_select.pdf



                                     17                               A-0063-14T3
      A refusal to inquire about potential prejudice is an error

of constitutional magnitude

            where racial issues are 'inextricably bound
            up with the conduct of the trial,' Ristaino
            v. Ross, 424 U.S. 589, 597, 96 S. Ct. 1017,
            1021, 47 L. Ed. 2d 258, 264 (1976), or where
            there exists 'substantial indications of the
            likelihood of racial or ethnic prejudice
            affecting the jurors in a particular case.'
            Rosales-Lopez, supra, 451 U.S. at 190, 101
            S. Ct. at 1635, 68 L. Ed. 2d at 29.

            [Kelly, supra, 302 N.J. Super. at 151.]

      Even if the refusal to make such inquiry does not rise to

the level of constitutional error, it constitutes "an abuse of

discretion requiring reversal 'where the circumstances of the

case indicate that there is a reasonable possibility that racial

or ethnic prejudice might have influenced the jury.'"                Id. at

152 (quoting Rosales-Lopez, supra, 451 U.S. at 191, 101 S. Ct.

at 1636, 68 L. Ed. 2d at 30).

      Defendant does not contend that any of the jurors were

tainted by racial prejudice.         According to the trial judge,

three jurors appeared to be African-American.            The witnesses'

descriptions of the suspect referred to the race of the suspect

but   did   not   include   any   racially   charged    words   in     their

descriptions.     Indeed, one witness was equivocal about the race

of the robber and the victim was unable to make a positive

identification.       The    evidence   presented      was   that     of     a




                                   18                               A-0063-14T3
straightforward street robbery.                         Neither the crime itself nor

the reactions of the victim and other witnesses suggested a

racial     motive       for       the    robbery        or   the    allegations        against

defendant.       Compare State v. Harris, 156 N.J. 122, 237 (1998)

(finding    race    was       a    central     feature        of   the    case    "given     the

multiple racially motivated statements attributed to defendant,"

such as referring to the victim as a "white bitch" and that he

had "knocked off some white girl," and the crime itself, which

"appeared to have been racially motivated"), with Rosales-Lopez,

supra, 451 U.S. at 191, 101 S. Ct. at 1636, 68 L. Ed. 2d at 30

(finding no reversible error where neither the government's case

nor the defendant's defense involved any allegations of racial

or ethnic prejudice), and Ristaino, supra, 424 U.S. at 597-98,

96   S.    Ct.     at    1022,          47   L.        Ed.   2d    at    265     (finding     no

constitutional issue where the circumstances did not "suggest a

significant      likelihood             that      racial      prejudice        might    infect

[defendant's] trial," simply due to the "mere fact that the

victim of the crimes alleged was a white man and the defendants

were Negroes"); see also State v. Morton, 155 N.J. 383, 459-60

(1998) (rejecting the argument that failure to conduct voir dire

into the venire persons' racial attitudes was reversible error

where no evidence indicated that any juror was racially biased).




                                                  19                                   A-0063-14T3
    Although    the    evidence    was   not   overwhelming,   there      was

persuasive evidence of defendant's guilt.             The one-shekel coin

stolen from the victim can fairly be described as an item that

is not commonly possessed by the public at large.           The fact that

defendant possessed a one-shekel coin soon after and in close

proximity to the robbery is therefore highly incriminating.                In

addition, his flight from the investigating officer may fairly

be considered evidence of a consciousness of guilt.

    We reiterate that where a defendant accused of a crime of

violence against a victim of a different race asks the trial

judge to ask potential jurors about possible racial bias, the

judge should make at least a threshold inquiry and that the

failure to do so constitutes an abuse of discretion.                However,

our examination of the record here, which includes no evidence

the jurors or the trial were tainted by racial bias, leads us to

conclude   defendant   was   not   prejudiced    by   the   trial   judge's

refusal.

    Affirmed.




                                    20                              A-0063-14T3